DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
Applicant previously filed claims 1-20. Claims 5 and 13 have been cancelled. Claims 1, 7, 9, 15, and 20 have been amended. Accordingly, claims 1-4, 6-12, and 14-20 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20060203907 A1) in view of Mao et al. (US 20190253718 A1).
Regarding Claim 9, Yang et al. teaches an electronic device (Abstract), comprising: at least one processor (Abstract); and 
a memory, connected in communication with the at least one processor (Paragraphs 26-29; the code implemented by the processor requires a memory to implement); 
wherein, the memory is configured to store instructions executable by the at least one processor, when the instructions are executed by the at least one processor, the at least one processor is configured to: determine an estimated quantization parameter of a target picture in a target group of pictures (GOP), herein the target GOP is associated to the video (Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP.”); 
determine an inter-picture change degree of the target GOP based on the number of target pictures in the target GOP and an intra-picture block ratio of the target GOP (Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP. Main processor 103 processes each picture by performing rate control, motion estimation, mode selection, and entropy coding.”; Paragraphs 22-30; Paragraphs 32-40; Paragraphs 44-57); 
determine a propagation ratio of a target picture block to a reference picture block in the target picture based on the estimated quantization parameter of the target picture and the inter-picture change degree (Paragraph 4; Paragraph 21, “The pre-processor 101 also estimates a quantization parameter (QP) that is to be used to compute the prediction and residual costs of the pictures in a GOP. Main processor 103 processes each picture by performing rate control, motion estimation, mode selection, and entropy coding.”; Paragraphs 22-30; Paragraphs 32-40; Paragraphs 44-47) and 
code the video based on the propagation ratio (Paragraph 11).
However, Yang et al. does not explicitly teach “in which the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP”.
Mao et al., teaches determining a propagation ratio of a target picture block based on an intra-picture block ratio, in which the intra-picture block ratio is a ratio of the number of picture blocks of intra-picture prediction in the target GOP to the number of picture blocks of inter-picture prediction in the target GOP (Paragraphs 12-14).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. to include specific intra-picture block ratio as in Mao et al. above in order to improve the video quality of the video encoding (See Mao et al. Paragraph 5).
Regarding Claim 10, Yang et al. and Mao et al. teach the electronic device according to claim 9, Yang et al. further teaches wherein the at least one processor is configured to: determine a dependence degree of the target picture block on the reference picture block in the target picture based on the estimated quantization parameter of the target picture; and determine the propagation ratio of the target picture block to the reference picture block in the target picture based on the dependence degree and the inter-picture change degree (Paragraphs 22-29; Paragraph 30, “The model based rate control algorithm according to the invention aims to meet a given relationship of QPs to be assigned to different pictures. The relationship could be dependent on another processing unit and the complexity of each picture and/or the picture type. For example the QP could be maintained as constant as possible over the current GOP with a little bigger, e.g., +2, QP for B pictures. A bigger QP is assigned to encoding B pictures since B pictures are not used as reference pictures in prediction of other pictures.”; Paragraph 31, “For example, the pictures could be categorized in one of the following nine categories: P frames (P_Frame); P top fields (P_Top); P bottom fields with more than one reference fields (P_Bottom); B frames (B_Frame); B fields coded with a reference field that is one field away (B_Close); B fields coded without having a reference field that is one field away (B_Far); I frames (I_Frame); I fields (I_Field); and P bottom fields coded with only one reference field (PI_Field). The PI_Field is for the bottom field of the first frame in each GOP when the field is not allowed to refer pictures in the previous GOP.” Paragraphs 32-40; Paragraphs 44-47).
Regarding Claim 11, Yang et al. and Mao et al. teach the electronic device according to claim 10, Yang et al. further teaches wherein the at least one processor is configured to: determine an adjustment mode of the propagation ratio based on the dependence degree and the inter-picture change degree; and adjust the propagation ratio of the target picture block to the reference picture block in the target picture based on the adjustment mode and a preset adjustment value for adjusting the propagation ratio (Paragraphs 44-57).
Regarding Claim 12, Yang et al. and Mao et al. teach the electronic device according to claim 10, Yang et al. further teaches wherein the at least one processor is configured to: determine an inter-picture cost threshold based on the estimated quantization parameter of the target picture; and determine the dependence degree of the target picture block on the reference picture block in the target picture based on an inter-picture prediction cost value of the target picture block and the inter- picture cost threshold (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
Regarding Claim 14, Yang et al. and Mao et al. teach the electronic device according to claim 9, Yang et al. further teaches wherein the at least one processor is configured to: determine a quantization parameter of the target picture block based on the propagation ratio and a propagation algorithm; and code the video based on the quantization parameter of the target picture block (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
Method claims 1-4 and 6 are drawn to the method of using corresponding apparatus claimed in claims 9-12, and 14 and are rejected using the same reasons of anticipation as used above.
Claims 17-20 have similar limitations as those rejected in claims 9-12 and are rejected for the same reasons as used above. Yang et al. further teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein when the computer instructions are executed, the computer is caused to implement a method for coding a video (Abstract; Paragraphs 26-29).
Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20060203907 A1) in view of Mao et al. (US 20190253718 A1) and further in view of Samuelsson et al. (US 20110075730 A1).
Regarding Claim 15, Yang et al. and Mao et al. teach the electronic device according to claim 14, Yang et al. further teaches further teaches an offset of the quantization parameter of the target picture block based on the inter-picture change degree; and determine the quantization parameter of the target picture block based on the offset of the quantization parameter of the target picture block and the estimated quantization parameter of the target picture comprising the target picture block (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
However, Yang et al. and Mao et al. do not explicitly teach that the at least one processor is further configured to: perform coding unit (CU)-Tree energy propagation based on the propagation ratio to obtain received energy of the target picture block; convert the received energy into an offset of the quantization parameter
Samuelsson et al., however, teaches wherein the at least one processor is further configured to: perform coding unit (CU)-Tree energy propagation based on the propagation ratio to obtain received energy of the target picture block; convert the received energy into an offset of the quantization parameter (Paragraph 33; Paragraph 55; Paragraph 64).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. and Mao et al. to include the CU-Tree based considerations as in Samuelsson et al. above in order to provide faster encoding and controlling the bit rate (See Samuelsson et al. Paragraph 10).
Regarding Claim 16, Yang et al. and Mao et al. teach the electronic device according to claim 15, wherein the at least one processor is further configured to: determine a parameter offset value based on the inter-picture change degree; offset of the quantization parameter of the target picture block based on the parameter offset value (Paragraphs 21-30; Paragraphs 32-40; Paragraphs 44-57).
However, Yang et al. and Mao et al. do not teach converting the received energy into the offset of the quantization parameter of the target picture block based on the parameter offset value
Samuelsson et al. however, teaches converting the received energy into the offset of the quantization parameter of the target picture block based on the parameter offset value (Paragraph 33; Paragraph 55; Paragraph 64).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoding device of Yang et al. and Mao et al. to include the CU-Tree based considerations as in Samuelsson et al. above in order to provide faster encoding and controlling the bit rate (See Samuelsson et al. Paragraph 10).
Method claims 7-8 are drawn to the method of using corresponding apparatus claimed in claims 15-16 and are rejected using the same reasons of obviousness as used above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARHAN MAHMUD/Primary Examiner, Art Unit 2483